Exhibit 10(mm)

Richard J. Landy

Employment Arrangement

On January 4, 2010, Richard J. Landy was hired as the new Executive Vice
President for Human Resources of Energy Future Holdings Corp. (the “Company”).
In connection with his employment, the Company entered into an employment
arrangement with Mr. Landy. As compensation for his services, Mr. Landy will be
paid an annual base salary equal to $450,000 with the ability to earn an annual
cash bonus equal to 65% of his base salary if he achieves certain annual
performance targets established by the Board of Directors of the Company (the
“Board”). Such annual cash bonus may be increased to an amount equal to 200% of
his base salary based on achievement of certain superior annual performance
targets established by the Board. The Company will also pay Mr. Landy a signing
bonus of $100,000; provided that Mr. Landy must repay this amount in full to the
Company in the event that Mr. Landy is terminated or resigns prior to the first
anniversary of the effective date of his new employment agreement. The
employment arrangement also entitles Mr. Landy to receive other forms of
customary compensation such as certain relocation expenses, health and welfare
benefits, certain perquisites and reimbursement of certain business expenses.

In addition, Mr. Landy received a grant of 400,000 time-vesting stock options
under the 2007 Stock Incentive Plan for Key Employees of Energy Future Holdings
Corp. and Affiliates (Stock Option Plan) at a strike price of $3.50 per share,
half of which will vest on July 4, 2011 and the other half of which will vest on
January 4, 2013.

Mr. Landy’s employment arrangement includes customary non-compete and
non-solicitation provisions that generally restrict Mr. Landy’s ability to
compete with the Company or solicit its customers or employees for his own
personal benefit during the term of the employment agreement and 18 months after
the employment arrangement expires or is terminated.